Citation Nr: 1308155	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  04-35 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Brian M. Kramer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971. 

This case is before the Board of Veterans Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought on appeal.

This case was previously before the Board in April 2007, September 2009, March 2010, October 2011, and May 2012.  In an April 2007 decision, the Board denied the Veteran's claim for service connection for a spine disability.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, a February 2009 Order of the Court vacated the Board's decision and remanded the claim for readjudication in accordance with the Joint Motion for Remand.  In September 2009, the claim was remanded by the Board for further development.  In March 2010, the Board again denied the Veteran's claim for service connection for a spine disability.  The Veteran again appealed the Board decision to the Court.  Pursuant to a Joint Motion for Remand, a March 2011 Order of the Court vacated the Board's decision and remanded the claim for readjudication in accordance with the Joint Motion for Remand.  In October 2011, the Board remanded the case for further development.  That was partially accomplished and the Board remanded the case again in May 2012 so that an addendum to a December 2011 VA examination could be obtained and so that a hearing request made by the Veteran and his representative could be clarified.  The examination addendum was obtained, but the Veteran's hearing request was not followed.  

Therefore, the appeal is again REMANDED to the RO.


REMAND

The Board, in May 2012 requested that the RO clarify the Veteran's request for a hearing before the Board.  In August 2012, correspondence was received from the Veteran's representative indicating that the Veteran wanted a video conference hearing before a member of the Board.  The representative indicated that he wanted the video-conference hearing to be a three-way conference so that he could take part from San Diego, California.  The RO has not attempted to arrange for such a hearing.

Therefore, the case must once again be REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the RO.  If possible, schedule a three-way conference with the Veteran's representative at the RO in San Diego, California.  If such a hearing is not possible, ask the Veteran and his representative if they prefer a videoconference hearing at the RO, or a hearing in Washington, D.C.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

